Citation Nr: 0309174	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  01-04 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome at L-4, L-5, and S-1, currently rated 60 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1982 to 
August 1989.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In October 2002, the Board conducted additional development 
on this issue in accordance with 38 C.F.R. § 19.9 (2002).  


REMAND

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002) were invalid.  Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, No. 02-
7304 (Fed. Cir. May 1, 2003).  Therefore, the Board may not 
address the issue without first remanding the matter to the 
RO for appropriate consideration.  

This case is REMANDED for the following development:

1.  The RO should review all of the 
evidence of record and readjudicate the 
issue on appeal.  The RO must ensure that 
all action necessary under the Veterans 
Claims Assistance Act of 2000 (VCAA) 
concerning the duty to notify and assist 
the veteran are accomplished.  38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 
2002).  This includes notification of the 
law, as well as compliance with the 
notice requirements as to what VA will do 
and what the veteran must do, as 
discussed in Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.  
The RO must provide adequate reasons and 
bases for its determination.  

2.  If the benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate 
supplemental statement of the case, and 
afford them the opportunity to provide 
written or other argument or evidence in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




